Title: To James Madison from Daniel Buck, 24 February 1809
From: Buck, Daniel
To: Madison, James



Sir,
Norwich (Vermont) 24th. Feby. 1809

You are entering upon the arduous task of directing the affairs of a great nation at a time portentious of the most astonishing events, and pregnant with the fate of the World!  Europe is destined to the sway of one Man! who, aspiring to universal empire, has marked Great Britain for distruction and the nations standing in his way are as grasshoppers before him!  He will sweep her commerce and cut off her intercourse with the Continent of Europe; but this does not bind his victim to the alter prepared for the sacrafice.  The scene of war must, therefore, be changed.  The spanish provinces at the south, upon the overthrow of the parent country, will naturally aspire to independence, favourable to Napoleons views.  A government will there be erected under his influence; and the United States will be invited to Join the confederation of the Rhine.  Faction, already treading on the heel of faction with us, exasperated by both French and British intrigue, will draw the sword; scenes once acted in Switzerland will be repeated here, and imperial troops will march over the dead bodies of Americans, slain by Americans! to attack the British provinces at the north.
With this prospect before us I will not say what ought to have been considered by our Executive.  Enough of that in my anonymous letter of the 4th. July last; but I assume the boldness to suggest what ought, now, to be done to avoid those evils.  To execute the measures, a perfect understanding with Napoleon is absolutely necessary.  Let him keep up hostile appearences and continue his decrees.  To throw Great Britain off her guard, silence her partizens here, and prevent her further strengthening her provinces; raise the war whoop against France; silence clamour against Britain, and put on an appearence of an earnest desire of peace with her.  Adopt the Bonapartian mode of war; send an army into the spanish provinces fully adequate to their quick, and complete conquest; cut off all the british partizens in that quarter, sieze their treasure and confiscate their property; give ample protection to the rest of the people, revolutionize the whole and erect them into a government independent of Europe, but in an alliance offensive and defensive with us; and for this favour make them pay the whole expence and furnish supplies for further operations.  In the mean time, and under colour of prosecuting this war, put every thing in motion for an attack upon the British provinces.  This accomplished, let Napoleon revoke his decrees, make reparation for past injuries and guarantee the independence of the new government, and sanction its alliance with us: then change the war song, raise hosannas to the french name, and let execrations against Great Britain resound through the world while you pour your armies in upon her provinces and sweep her minions from our continent.
Thus Napoleon will be content to rule on the continent of Europe & the United States may sway the Continent of America.  Great Britain placed between and pressed by both, her navy must decline, while from the resources of those continents another may be created to destroy their remaining power.  Then, and not untill then, peace may be restored to the world, and commerce be free.
These measures may, perhaps, be thought too bold! and difficulties may present which lead to hesitation and doubt!  But, Sir, when our ruin on the one hand, and the best interest of the world on the other, is the stake; an hesitateing temporizing policy is a crime unpardonable; for which every nation adopting it; since the french revolution commenced its career, has been punished with destruction.
I make no appology for these suggestions.  The awful crisis before us has extorted them!  The negative policy heretofore pursued has authorized them! and they are the undisguised sentiments of a sincere American heart.

D. Buck


This will not be published

